37 So. 3d 394 (2010)
Lander GRIGGS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-707.
District Court of Appeal of Florida, Third District.
June 23, 2010.
Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
*395 Bill McCollum, Attorney General, and Linda Katz, Assistant Attorney General, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Emshwiller v. State, 462 So. 2d 457 (Fla.1985); Scott v. State, 519 So. 2d 734 (Fla. 3d DCA 1988).